Yan Lin v J & He Transp., Inc. (2014 NY Slip Op 07584)





Yan Lin v J & He Transp., Inc.


2014 NY Slip Op 07584


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13408 104524/10

[*1] Yan Lin, et al., Plaintiffs-Respondents,
vJ & He Transportation, Inc., et al., Defendants-Appellants, Xiong Lin, et al., Defendants.


Morrison Mahoney LLP, New York (Christopher P. Keenoy of counsel), for appellants.
Morelli Alters Ratner, LLP, New York (Sara A. Strickland of counsel), for Yan Lin, respondent.
Subin Associates, LLP, New York (Robert J. Eisen of counsel), for Liqui Liu, respondent.

Order, Supreme Court, New York County (George J. Silver, J.), entered May 24, 2013, which, to the extent appealed from, denied the motion of defendants J & He Transportation, Inc. (J & He) and New Hong Kong for summary judgment dismissing plaintiff Yan Lin's complaint against them, unanimously affirmed, without costs.
While defendants J & He and New Hong Kong neither owned nor operated the vehicle at issue, plaintiff Yan Lin raised triable issues of fact as to whether she reasonably relied upon the alleged misrepresentation of the driver, defendant Xiong Lin, that he was operating the vehicle on J & He's behalf, because of some misleading conduct on the part of J & He (see Hallock v State of New York , 64 NY2d 224, 231 [1984]; Fogel v Hertz Intl. , 141AD2d 375, 376 [1st Dept 1988]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK